Citation Nr: 1812557	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-50 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth E. Labowitz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1946 to August 1946, and from January 1952 to December 1952.  He then served in the United States Army from December 1952 to September 1971.  The Veteran died in March 2013.  The appellant is his surviving spouse and has been substituted for the Veteran as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction presently resides with the RO in Roanoke, Virginia.  In July 2016, the appellant testified during a Board hearing before the undersigned.  A transcript is of record.  The matters at hand were remanded by the Board in September 2016 for further development.  

As noted in the September 2016 Board decision, the appellant has been designated as a proper substitute after the Veteran died in March 2013.  

The Board notes that since the September 2016 Board decision, the appellant's previous attorney indicated in a July 2017 correspondence that he was no longer able to represent the appellant since she had been placed under guardianship, prior to the recertification of the claim to the Board.  See 38 C.F.R. § 20.608 (2017).  Thus, his power of attorney has been revoked.  A new power of attorney form was submitted in September 2017, confirming the Veteran's court appointed guardian/conservator, Kenneth E. Labowitz, as the appellant's representative in the current matter, also prior to the recertification of the claim to the Board.  As such, the Board recognizes that the appellant is now represented by Kenneth E. Labowitz.  The Board points out that Mr. Labowitz is not accredited generally to represent claimants before VA, but that he is representing the appellant under the authority of 38 C.F.R. § 14.630.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bipolar disorder did not originate in service, was not otherwise related to service, and was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5121A (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in November 2008.  That notice applies to the appellant as the substitute appellant in this case.  

The record also shows that VA has fulfilled its obligation to assist in developing the claim, including with respect to VA examination or opinion of the Veteran.  Neither the Veteran while alive, the appellant nor the representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the STRs show that in March 1956, the Veteran was admitted to the hospital after a five day history of sore throat and plugging of ears.  The Veteran indicated that when he stood up from a sitting position, he fainted and was unconscious for a minute or so.  The Veteran was subsequently given a psychiatric consultation and was found to be entirely free of psychiatric problems and was determined fit for duty with functioning deemed as capable and normal in all parameters.  The provider diagnosed the Veteran with acute pharyngitis, acute Eustachian salpingitis, and orthostatic hypotension.  Another STR in April 1971 noted the Veteran was seen for evaluation as recommended by a court judge.  The provider noted an impression that there was no evidence of psychiatric disease found.  The Board further notes that on the December 1956, April 1959, December 1959, December 1964, and April 1971 reports of medical history, the Veteran denied having or a history of having frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Also on the December 1959, January 1961, April 1963, January 1964, December 1964, December 1966, March 1968, May 1970, and April 1971 reports of medical examination, on clinical evaluation, the Veteran's psychiatric was noted as normal.  A September 1971 STR noted the Veteran's acknowledgment that there was no change in his medical condition since his last separation examination.  

Post-service, private treatment records from Staten Island University Hospital noted the Veteran's involuntary psychiatric hospitalization in September 2002.  The Veteran denied a previous psychiatric history and indicated he did not believe he suffered from bipolar illness.  The Veteran was released in October 2002.  The Veteran's discharge diagnosis was bipolar disorder.  

VA treatment records from April 2006 through July 2007 noted the Veteran's diagnosis of Bipolar Type I and noted the symptoms began in 1991 but the Veteran was not diagnosed until 1999.  The records noted the Veteran refused medication until he was admitted to inpatient psychiatric hospital for a period of 30 days in October 2002.    

A private treatment record from Alexandria Fairfax Neurology noted the Veteran's bipolar disorder was diagnosed in 1999.  The provider noted that according to the Veteran's wife, this involved behavior of spontaneous trips and spending large amounts of money.  She also indicated the Veteran had been on medication since 2002.  

A correspondence prepared by the appellant, received in January 2009, indicated the Veteran's bipolar behavior became evident and a major problem around 1993.  

A November 2007 private treatment record from Inova Mount Vernon Hospital noted the Veteran was involuntarily hospitalized for psychiatric treatment.  The Veteran was diagnosed with bipolar affective disorder, manic phase.  

A February 2010 letter from the Veteran's private provider, Dr. F.E.M., noted the Veteran had been under his intermittent psychiatric care since September 2007 for bipolar disorder.  The provider noted the Veteran's first psychotic episode was in 1993, followed by others in the past years that resulted in psychiatric hospitalizations.  

The Veteran was provided a VA mental disorders examination in July 2012.  The VA examiner diagnosed bipolar illness and dementia due to Parkinson's disease.  The examiner noted the Veteran's Parkinson's disease was diagnosed four years ago and the Veteran had depression or 'down' episodes before the Parkinson's diagnosis.  The examiner noted the Veteran's wife believed that when the structure of the military was gone, certain things began to unravel for the Veteran.  No etiological opinion was provided in the July 2012 VA examination.  

A March 2013 private treatment record from HCR ManorCare noted the Veteran died on March [REDACTED], 2013.  

In the July 2016 Board hearing, the appellant reported she had been married to the Veteran since April [REDACTED], 1964 and continued to live with the Veteran until his death.  She discussed the gradual development of bipolar disorder going all the way back into active service.  

In an April 2017 VA opinion, the examiner opined that the Veteran's bipolar disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's mental health evaluation in the 1960s subsequent to his hospitalization with pharyngitis and his fainting episode after getting an injection.  However, the examiner noted the mental health evaluator cleared the Veteran of all mental health problems and also noted that such a reaction to injections or needles is fairly common and in no way is symptomatic or related to bipolar mood disorder.  The examiner also noted that in February 1971, a judge had the Veteran evaluated for mental health problems and the Veteran was again psychiatrically cleared.  The examiner noted that on the Veteran's retirement physical, he denied any depression, excessive worry, or nervous problems of any sort.  The examiner highlighted the Veteran's long and successful military career and indicated that if the Veteran had severe bipolar problems as bad as those described many years after service, this would have been very apparent and would have interfered with his career and forced mental health treatment and likely early discharge from the military.  The examiner noted that a review of the Veteran's claims file also indicated the Veteran did not have his first episode of serious psychotic bipolar behavior until 1993 and he was not diagnosed with bipolar disorder around 1999, all well after military service.  

The April 2017 VA examiner also noted that regarding the question of whether the Veteran's bipolar disorder was aggravated by his Parkinson's disease, that he was also of the opinion that no aggravation was present because the bipolar disorder preceded the Parkinson's disease by many years.  The examiner found that the Veteran's bipolar disorder was not caused by the Parkinson's disease, and, well before the Parkinson's was diagnosed the Veteran was already having quite severe bipolar symptoms in the 1990s and early 2000s according to a number of psychiatric hospital and other treatment records.  The examiner acknowledged the articles submitted in support of the claim describing a relationship between Parkinson's disease and bipolar disorder.  However, the examiner noted those articles clearly indicated that these were simply case studies and described an association or comorbidity and clearly indicated that the relationship was not really understood.  The examiner also noted that just because two disorders periodically occur at the same time, does not mean that one causes or aggravates the other, or that they are related.  This examiner noted that he did a search as well, and there seemed to be no definitive relationship that was consistently proven in large-scale studies.  The examiner noted that anecdotal evidence or a few case studies was not enough to be scientifically rigorous enough to establish a direct link for certain, let alone causality.  The examiner noted that he reviewed a website discussion on Web M.D. where a medical provider from Duke University had indicated there is no relationship between the two disorders.  The examiner reiterated the Veteran's bipolar disorder seemed to be occurring many years before the Parkinson's, further indicating a less likely link between the two disorders.  

Analysis

The Board notes that the only adequate medical opinion evidence of record, the April 2017 VA examination, weighs against the claim for service connection for bipolar disorder as due to military service or as due to his service-connected Parkinson's disease.  The Board finds that the April 2017 VA examiner's opinion is probative, as it was based upon a thorough, accurate review of the record, to include contentions from the Veteran and appellant and is supported by a detailed and sufficient rationale.  

While the Veteran was competent to report things that came to him through his senses, he was not competent to provide an etiology opinion regarding a psychiatric disability as that requires specialized training.  The Board also acknowledges statements from the appellant who indicated she noticed increasing behavioral changes in the Veteran since his military service.  However, she did not indicate that she had specialized training that would show she was competent to provide etiology opinions of psychiatric disabilities.  In addition, the Board finds the examiner's nexus opinions regarding the Veteran's bipolar disorder on a direct and secondary basis more persuasive because of the many years of training and expertise of the examiner.  Moreover, the Veteran and appellant did not submit any contrary competent evidence linking the Veteran's psychiatric disorder to service or service connected disability, aside from their own assertions, a fact considered by the VA examiner.  The Board acknowledges that the treatment records have noted the Veteran's service connected Parkinson's disease may be due to the Veteran's longstanding anti-psychotic use.  However, these providers have not specifically provided an opinion supported by adequate rationale that the Veteran's bipolar disorder itself was caused or aggravated by the Veteran's service-connected Parkinson's disease.  The Board further notes that an opinion that "it is possible" or that a nexus "could" exist does not meet the necessary criteria ("as least as likely as not" which means a 50 percent or better probability) to relate the disability to the Veteran's service.  The Board also highlights the numerous treatment records and correspondences from the appellant and Veteran that his bipolar symptoms did not start until the 1990s, several decades after separation from active service as well as the STRs that specifically found the Veteran was clear of any psychiatric disorders during military service.  As such, the Board reiterates that there is no competent evidence linking the Veteran's bipolar disorder to service or service-connected Parkinson's disease.  

Accordingly, the Board concludes that the probative evidence of record does not support the claim of entitlement to service connection for bipolar disorder on a direct and secondary basis.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bipolar disorder is denied.


REMAND

Regarding the issue of service connection for hepatitis C, the Board finds that a remand is necessary to obtain an adequate VA opinion as to the etiology of the Veteran's hepatitis C.  The Board notes that pursuant to its prior September 2016 remand directives, in part, a VA opinion was obtained in March 2017 in which the examiner found the Veteran did not have hepatitis C and as such did not provide the requested opinion since he found the contention was moot.  However, the Board has already conceded the Veteran's diagnosis of hepatitis C as confirmed by May 1998 lab reports from Dewitt Army Community Hospital.  The Board notes that even if the Veteran's hepatitis C was in remission at the time of death, the September 2016 Board remand's requested development regarding an etiological opinion for hepatitis C must still be completed.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for review of the electronic claims file by an examiner with appropriate expertise, preferably by one who has not reviewed the file in connection with the current appeal, to determine the nature and etiology of the Veteran's hepatitis C.  

The examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C was contracted in service based upon any potential exposure to risk factors shown in the record.  If hepatitis C cannot be regarded as having had its onset during active service, the examiner should explain the reasons and bases for this opinion.  

In providing this opinion, the examiner must: 1) discuss all documented and reported risk factors (air gun inoculations, shared razors, STDs); 2) rank these risk factors relative to the probability that any hepatitis C infection is etiologically related to each risk factor; 3) discuss the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations; and 4) address the VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


